     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 1 of 12 Page ID #:1



 1   SEYFARTH SHAW LLP
     William J. Dritsas (SBN 97523)
 2   wdritsas@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone: (415) 397-2823
 4   Facsimile: (415) 397-8549
 5   Brian P. Long (SBN 232746)
     bplong@seyfarth.com
 6   601 South Figueroa Street, Suite 3300
     Los Angeles, CA 90017
 7   Telephone: (213) 270-9600
     Facsimile: (213) 270-9601
 8
     Attorneys for Defendants
 9   RESIDENCE INN BY MARRIOTT, LLC, and
     MARRIOTT INTERNATIONAL, INC.
10

11

12                                 UNITED STATES DISTRICT COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14

15   BLANCA ARGELIA ARIAS, individually            Case No. 2:18-cv-8818
16   and on behalf of herself and others           DEFENDANTS RESIDENCE INN
     similarly situated,                           BY MARRIOTT, LLC’S AND
17                                                 MARRIOTT INTERNATIONAL,
                      Plaintiff,                   INC.’S REMOVAL TO FEDERAL
18                                                 COURT
              v.
19
     RESIDENCE INN BY MARRIOTT, LLC,
20   a Delaware limited liability company;
21   MARRIOTT INTERNATIONAL, INC., a
     Delaware corporation; and DOES 1
22   through 20, inclusive,
23   Defendants.
24

25

26

27

28


                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 2 of 12 Page ID #:2



 1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
 2   OF CALIFORNIA AND TO PLAINTIFF BLANCA ARGELIA ARIAS AND HER
 3   ATTORNEYS OF RECORD:
 4            PLEASE TAKE NOTICE that Defendants Residence Inn By Marriott, LLC, and
 5   Marriott International, Inc. (“Defendants”) file this Notice of Removal pursuant to 28
 6   U.S.C. sections 1441 and 1446, asserting original federal jurisdiction under 28 U.S.C.
 7   sections 1332(d)(2) and 1453, to effect the removal of the above-captioned action, which
 8   was originally commenced in the Superior Court of the State of California in and for the
 9   County of Los Angeles, to the United States District Court for the Central District of
10   California. This Court has original jurisdiction over the action pursuant to the Class
11   Action Fairness Act of 2005 (“CAFA”) for the following reasons:
12                                         BACKGROUND
13            On August 23, 2018, Plaintiff BLANCA ARGELIA ARIAS (“Plaintiff”) filed a
14   Complaint in the Superior Court of the State of California, County of Los Angeles
15   entitled, “BLANCA ARGELIA ARIAS v. RESIDENCE INN BY MARRIOTT, LLC, a
16   Delaware limited liability company; MARRIOTT INTERNATIONAL, INC., a Delaware
17   corporation; and DOES 1 through 20, inclusive (“Complaint”); Case No. BC719073. A
18   true and correct copy of all process, pleadings, notices and orders received by Defendants
19   in this action are attached as Exhibit A hereto, as required by 28 U.S.C. section 1446(a)
20   and are incorporated by reference as though fully set forth herein.
21            Plaintiff’s Complaint alleges five purported causes of action as follows:
22   (1) Failure to Pay Wages (Cal. Labor Code §§ 201, 226.7); (2) Failure to Provide Rest
23   Periods (Cal. Labor Code §§ 226.7, 512); (3) Failure to provide Itemized Wage and Hour
24   Statements (Cal. Labor Code §§ 226, et seq.); (4) Private Attorney General Act (Cal.
25   Labor Code §§ 2699, et seq.); and (5) Unfair Competition (Bus. & Prof. Code § 1700 et
26   seq.).
27            The Complaint seeks to certify a class of “[a]ll persons who have worked for
28   [Defendants] who were subjected to individual wage and hour violations, during the
                                         1
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 3 of 12 Page ID #:3



 1   period within four years from the filing of this Complaint and continuing through trial.”
 2   (Ex. A, Compl. ¶ 13.)
 3            Defendants filed their Answer to the Complaint on October 11, 2018. A true and
 4   correct copy of the Answer is attached hereto as Exhibit B. Defendants have not filed
 5   any other pleadings or papers in this action prior to this Notice of Removal.
 6            The exhibits listed above constitute all prior pleadings, process, and orders in
 7   Defendants’ possession that were filed with the court in this matter.
 8                                  TIMELINESS OF REMOVAL
 9            Without conceding that service of the Summons and Complaint was effective for
10   purposes of 28 U.S.C. section 1446(b), this Notice of Removal is timely because it is
11   being filed within thirty (30) days of Defendants’ receipt of the Summons and Complaint
12   on September 12, 2018, and within one (1) year of the commencement of this action.
13   Thus, removal is timely pursuant to 28 U.S.C. section 1446(b) and Federal Rule of Civil
14   Procedure 6(a).
15                 ORIGINAL JURISDICTION – CLASS ACTION FAIRNESS ACT
16            This Court has original jurisdiction of this action under CAFA, codified in
17   pertinent part at 28 U.S.C. section 1332(d)(2). As set forth below, this action is properly
18   removable, pursuant to 28 U.S.C. section 1441(a), in that this Court has original
19   jurisdiction over the action, because the aggregate amount in controversy exceeds
20   $5,000,000 exclusive of interest and costs, and the action is a class action in which at
21   least one class member is a citizen of a state different from that of a defendant. 28 U.S.C.
22   §§ 1332(d)(2) & (d)(6). Furthermore, the number of putative class members is greater
23   than 100. 28 U.S.C. § 1332(d)(5)(B); (Exhibit C, Decl. of Alexander Bergey in Support
24   of Defendants’ Notice of Removal (“Bergey Decl.”), ¶ 5, 7.).
25                                 Diverse Citizenship of the Parties
26            CAFA requires only minimal diversity for the purpose of establishing federal
27   jurisdiction; that is, at least one purported class member must be a citizen of a state
28   different from any named defendant. 28 U.S.C. § 1332(d)(2)(A). In the instant case,
                                                    2
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 4 of 12 Page ID #:4



 1   Plaintiff is a citizen of a state that is different from the state of citizenship of the
 2   Defendants.
 3            Plaintiff’s Citizenship. For purposes of determining diversity, a person is a
 4   “citizen” of the state in which he or she is domiciled. Kantor v. Wellesley Galleries, Inc.,
 5   704 F.2d 1088, 1090 (9th Cir. 1983). Residence is prima facie evidence of domicile.
 6   State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994). Citizenship is
 7   determined by the individual’s domicile at the time that the lawsuit is filed. Armstrong v.
 8   Church of Scientology Int’l, 243 F.3d 546, 546 (9th Cir. 2000) (citing Lew v. Moss, 797
 9   F.2d 747, 750 (9th Cir. 1986)).
10            Plaintiff ARIAS was and continues to be domiciled in California while she works
11   for Defendant Residence Inn by Marriott, LLC in Los Angeles, California. (Compl. ¶ 3)
12   In her Complaint, Plaintiff specifically alleges that “Plaintiff, Blanca Argelia Arias, is
13   and all times relevant hereto was a resident of the County of Los Angeles, State of
14   California.” (Compl. ¶ 3.)
15            Additionally, Plaintiff brought this lawsuit against Defendants in Los Angeles
16   County Superior Court. Therefore, Plaintiff was at all relevant times, and still is, a
17   citizen and resident of the State of California.
18            Defendants’ Citizenship.
19            Pursuant to 28 U.S.C. §1332(c), a “corporation shall be deemed to be a citizen of
20   any State by which it has been incorporated and of the State where it has its principal
21   place of business.”
22            The appropriate test to determine a corporation’s principal place of business is the
23   “nerve center” test. Hertz Corp. v. Friend, 130 S. Ct. 1181 (2010). Under the “nerve
24   center” test, a corporation’s principal place of business is the place where its “officers
25   direct, control and coordinate the corporation’s activities.” Id. at 1192. A corporation
26   typically directs, controls and coordinates its activities from its headquarters. Id.
27            Marriott International, Inc.: Marriott International, Inc. is a corporation.
28   (Exhibit D, Declaration of Angela O’Davies (O’Davies Dec.”) ¶ 2.) Marriott
                                                    3
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 5 of 12 Page ID #:5



 1   International, Inc. is now, and ever since this action commenced, has been organized
 2   under the laws of the State of Delaware. (Id.) Marriott International, Inc.’s corporate
 3   headquarters and its executive offices are located in Bethesda, Maryland. (Id. at ¶ 3.) It
 4   is there that Marriott International, Inc.’s high level officers direct, control, and
 5   coordinate Marriott International, Inc.’s activities. Under the “nerve center” test, MI’s
 6   principal place of business is Maryland. Thus, Marriott International, Inc. is a citizen of
 7   both Delaware and Maryland. 28 U.S.C. §1332(c).
 8            Residence Inn By Marriott, LLC: Defendant Residence Inn By Marriott, LLC is
 9   a limited liability company. (O’Davies Dec. ¶ 4.) The citizenship of a limited liability
10   company is the state where any member of the limited liability company is a citizen. See
11   Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); D.B.
12   Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 125-26 (1st Cir.
13   2011); Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020,
14   1021-22 (11th Cir. 2004). Where the members of a limited liability company themselves
15   are limited liability companies, citizenship is determined by examining the citizenship of
16   each member LLC until a corporate or individual owner is reached. Lindley Contours,
17   LLC v. AABB Fitness Holdings, Inc., 414 Fed. App. 62, 64 (9th Cir. 2011).
18            Currently, and since the filing of the Complaint, Residence Inn By Marriott, LLC
19   has had one member – Marriott Hotel Services, Inc. (Id. at ¶ 5.) Marriott Hotel Services,
20   Inc. is now, and ever since this action commenced, has been organized under the laws of
21   the State of Delaware. (Id. at ¶6.) Marriott Hotel Services, Inc.’s corporate headquarters
22   and its executive offices are located in Bethesda, Maryland. (Id. at ¶ 7.) Thus, Marriott
23   Hotel Services, Inc. is a citizen of both Delaware and Maryland. 28 U.S.C. §1332(c). As
24   Marriott Hotel Services, Inc. is a citizen of Delaware and Maryland, Residence Inn By
25   Marriott, LLC is a citizen of Delaware and Maryland. 28 U.S.C. section 1332(c).
26            Accordingly, Defendants are not currently citizens of California and were not
27   citizens of California at the time that Plaintiff filed the Complaint
28
                                                   4
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 6 of 12 Page ID #:6



 1            Doe Defendants. The presence of Doe defendants in this case has no bearing on
 2   diversity of citizenship for removal. 28 U.S.C. § 1441(a) (“For purposes of removal
 3   under this chapter, the citizenship of defendants sued under fictitious names shall be
 4   disregarded.”); Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980)
 5   (unnamed defendants are not required to join in a removal petition); see Soliman v. Philip
 6   Morris, Inc., 311 F. 3d 966, 971 (9th Cir. 2002). Thus, the existence of Doe defendants
 7   one through fifty does not deprive this Court of jurisdiction. Abrego Abrego v. Dow
 8   Chemical Co., 443 F.3d 676, 679-80 (9th Cir. 2006) (rule applied in CAFA removal).
 9                                     Amount in Controversy
10            CAFA requires that the amount in controversy exceed $5,000,000, exclusive of
11   interest and costs. 28 U.S.C. § 1332(d)(2). Under CAFA, the claims of the individual
12   members in a class action are aggregated to determine if the amount in controversy
13   exceeds the sum or value of $5,000,000. 28 U.S.C. § 1332(d)(6). In addition, Congress
14   intended for federal jurisdiction to be appropriate under CAFA “if the value of the matter
15   in litigation exceeds $5,000,000 either from the viewpoint of the plaintiff or the
16   viewpoint of the defendant, and regardless of the type of relief sought (e.g., damages,
17   injunctive relief, or declaratory relief).” Senate Judiciary Committee Report, S. Rep. No.
18   109-14, at 42 (2005), reprinted in 2005 U.S.C.C.A.N. 3, 40. Moreover, the Senate
19   Judiciary Committee’s Report on the final version of CAFA makes clear that any doubts
20   regarding the maintenance of interstate class actions in state or federal court should be
21   resolved in favor of federal jurisdiction. Id. at 42-43 (“[I]f a federal court is uncertain
22   about whether ‘all matters in controversy’ in a purposed class action ‘do not in the
23   aggregate exceed the sum or value of $5,000,000, the court should err in favor of
24   exercising jurisdiction over the case . . . . Overall, new section 1332(d) is intended to
25   expand substantially federal court jurisdiction over class actions. Its provision should be
26   read broadly, with a strong preference that interstate class actions should be heard in a
27   federal court if properly removed by any defendant.”).
28
                                                   5
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 7 of 12 Page ID #:7



 1            The alleged amount in controversy in this class action, in the aggregate, exceeds
 2   $5,000,000. The Complaint seeks relief on behalf of “[a]ll persons who have worked for
 3   [Defendants] who were subjected to individual wage and hour violations, during the
 4   period within four years from the filing of this Complaint and continuing through trial.”
 5   (Ex. A, Compl. ¶ 13.) During the time period identified in the Complaint, Defendant
 6   Residence Inn by Marriott, LLC employed at least 2,193 nonexempt employees in
 7   California. (Bergey Decl., ¶ 5.) The average hourly rate of pay for these individuals is
 8   approximately $13.55 per hour during the proposed class period. (Bergey Decl., ¶ 4.)
 9            Plaintiff alleges, among other claims, that “Defendants required the Plaintiffs [sic]
10   and aggrieved employees to work through their rest breaks but did not pay lawful wages,
11   in violation of the various above applicable Wage Orders, regulations, statutes and
12   ordinances.” (Compl. ¶ 29.) Plaintiff also alleges “Defendants and each of them,
13   consistently violated Labor Code § 226 by failing to provide Plaintiff and members of the
14   aggrieved employees accurate, itemized wage statements.” (Compl. ¶ 31) Plaintiff
15   further alleges that “Defendants routinely failed to pay Plaintiffs [sic] and other aggrieved
16   employees minimum wages, overtime wages, compensation for missed rest and meal
17   breaks and failed to pay wages for unused vacation time and sick leave.” (Compl., ¶ 35.)
18   Plaintiff claims that “Defendants failed and refused to provide Plaintiffs [sic] with
19   uninterrupted rest periods, and failed to compensate Plaintiffs [sic] for missed rest
20   periods.” (Compl, ¶ 40.) Plaintiff further alleges that “At all relevant times, Defendants
21   failed to provide the Plaintiffs with timely and accurate wage and hour statements
22   showing gross wages earned, total hours worked, all deductions made, net wages earned,
23   the name and address of the legal entity employing Plaintiffs and all applicable hours and
24   rates in effect during each pay period and corresponding number of hours worked at each
25   hourly rate by Plaintiffs [sic]. Not one of the paystubs that Plaintiffs received complied
26   with Labor Code § 226.” (Compl, ¶ 48.)
27            Plaintiff seeks to recover on behalf of the alleged class unpaid wages and penalties
28   for Defendants’ alleged failure to pay straight time and overtime, failure to pay premiums
                                                    6
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 8 of 12 Page ID #:8



 1   for missed rest breaks, failure to provide accurate and complete itemized wage
 2   statements, and unfair business practices, among others. (Compl, Prayer for Relief.)
 3   Plaintiff seeks injunctive relief, costs, and attorneys’ fees on all causes of action.
 4   (Compl, Prayer for Relief.)
 5            As set forth below, the amount in controversy implicated by the class-wide
 6   allegations easily exceeds $5,000,000. All calculations supporting the amount in
 7   controversy are based on the Complaint’s allegations, assuming, without any
 8   admission, the truth of the facts alleged and assuming liability is established. When
 9   the amount in controversy is not apparent from the face of the Complaint, a defendant
10   may state underlying facts supporting its assertion that the amount in controversy exceeds
11   the jurisdictional threshold. Abrego, 443 F.3d at 682-83.
12            Failure to Pay Wages. Plaintiff alleges that Defendants “Defendants routinely
13   failed to pay Plaintiffs [sic] and other aggrieved employees minimum wages, overtime
14   wages, compensation for missed rest and meal breaks and failed to pay wages for unused
15   vacation time and sick leave.” (Compl., ¶ 35).
16            During the statute of limitations period for the straight-time and overtime wage
17   claim, the approximately 2,193 putative class members worked approximately 159,077
18   workweeks. (Bergey Decl., ¶ 5, 6.) The average hourly rate of pay was approximately
19   $13.55, making the overtime rate of time and one half equal to $20.33. Assuming a
20   conservative estimate of 30 minutes per week attributable to Plaintiff’s overtime claims,
21   the amount in controversy on this claim would equal $1,617,017.7 [(159,077 workweeks
22   x overtime rate of $20.33 x .5 hours per week)]. If Plaintiff and the putative class
23   members attribute 60 minutes per week (or 12 minutes per day) to their overtime claims
24   for unpaid time, this figure doubles to $3,234,035.41.
25            Failure to Pay Rest Break Premiums. Plaintiff alleges that “Defendants failed
26   and refused to provide Plaintiffs [sic] with uninterrupted rest periods, and failed to
27   compensate Plaintiffs [sic] for missed rest periods.” (Compl, ¶ 40.) Plaintiff further
28   alleges that “Defendants required the Plaintiffs [sic] and aggrieved employees to work
                                                   7
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 9 of 12 Page ID #:9



 1   through their rest breaks but did not pay lawful wages, in violation of the various above
 2   applicable Wage Orders, regulations, statutes and ordinances.” (Compl. ¶ 29.) Pursuant
 3   to the Labor Code, an employee is entitled to one additional hour of pay at the
 4   employee’s regular rate of compensation for each day that a meal period that was not
 5   provided and each day that a rest period was not authorized and permitted. Lab. Code
 6   § 226.7.
 7            During the applicable 4-year limitations period, approximately 2,193 putative class
 8   members worked approximately 159,077 workweeks. (Bergey Decl., ¶¶ 5, 6.) Even if
 9   Plaintiff and putative class members only were denied a rest break only one time per
10   week, the amount in controversy on this claim alone would equal $2,155,493 [(159,077
11   workweeks x average hourly rate of $13.55 x 1 for missed rest periods = $2,155,493). If
12   three rest periods were missed per week on average, the number triples to $6,466,480.
13   Based on Plaintiff’s allegations, which Defendants dispute, Plaintiff and the putative
14   class members could be alleging that they are entitled to one rest period premium per
15   day, resulting in an amount in controversy on the rest period claim alone of $10,777,466.
16            Thus, with this single claim, as alleged by Plaintiff, the amount in controversy far
17   exceeds $5,000,000. The conservative estimate of 3 missed rest breaks yields an estimate
18   of $6,466,480 in potential damages for penalties alone.
19            Wage Statement Penalties
20            Plaintiff’s third cause of action also alleges that “At all relevant times, Defendants
21   failed to provide the Plaintiffs with timely and accurate wage and hour statements
22   showing gross wages earned, total hours worked, all deductions made, net wages earned,
23   the name and address of the legal entity employing Plaintiffs and all applicable hours and
24   rates in effect during each pay period and corresponding number of hours worked at each
25   hourly rate by Plaintiffs [sic]. Not one of the paystubs that Plaintiffs received complied
26   with Labor Code § 226.” (Compl, ¶ 48.) Labor Code section 226(e)(1) provides that
27   “[a]n employee suffering injury as a result of a knowing and intentional failure by an
28   employer to comply with subdivision (a) is entitled to recover the greater of all actual
                                                    8
                   DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
     50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 10 of 12 Page ID #:10



 1    damages or fifty dollars ($50) for the initial pay period in which a violation occurs and
 2    one hundred dollars ($100) per employee for each violation in a subsequent pay period,
 3    not to exceed an aggregate penalty of four thousand dollars ($4,000) . . . .”
 4             During the one year period prior to the filing of Plaintiff’s complaint, Defendant
 5    Residence Inn by Marriott, LLC employed approximately 1,246 nonexempt employees in
 6    California. These employees received approximately 18,520 wage statements. (Bergey
 7    Decl., ¶¶ 7, 8.) That in turn results in a potential exposure of $1,788,150 (1,246
 8    workweeks * $50 for initial penalty + * $100 * 17,274 workweeks).
 9             Attorneys’ Fees. Plaintiff also seeks attorneys’ fees and costs. (Compl, Prayer for
10    Relief.) A reasonable estimate of fees likely to be recovered may be used in calculating
11    the amount in controversy. Longmire v. HMS Host USA, Inc., 2012 WL 5928485, at *9
12    (S.D. Cal. Nov. 26, 2012) (“[C]ourts may take into account reasonable estimates of
13    attorneys' fees likely to be incurred when analyzing disputes over the amount in
14    controversy under CAFA.”) (citing Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d
15    1004, 1010-11 (N.D. Cal. 2002)); Muniz v. Pilot Travel Centers LLC, 2007 U.S. Dist.
16    LEXIS 31515, at *15 (E.D. Cal. Apr. 30, 2007) (attorneys’ fees appropriately included in
17    determining amount in controversy).
18             In the class action context, courts have found that 25 percent of the aggregate
19    amount in controversy is a benchmark for attorneys’ fees award under the “percentage of
20    fund” calculation and courts may depart from this benchmark when warranted. See
21    Campbell v. Vitran Exp., Inc., 471 F. App’x 646, 649 (9th Cir. 2012) (attorneys’ fees are
22    appropriately included in determining amount in controversy under CAFA); Powers v.
23    Eichen, 229 F.3d 1249, 1256-1257 (9th Cir. 2000); Wren v. RGIS Inventory Specialists,
24    2011 U.S. Dist. LEXIS 38667 at *78-84 (N.D. Cal. Apr. 1, 2011) (finding ample support
25    for adjusting the 25% presumptive benchmark upward and found that plaintiff’s request
26    for attorneys’ fees in the amount of 42% of the total settlement payment was appropriate
27    and reasonable in the case); Cicero v. DirecTV, Inc., 2010 U.S. Dist. LEXIS 86920 at
28    *16-18 (C.D. Cal. July 27, 2010) (finding attorneys’ fees in the amount of 30% of the
                                                    9
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 11 of 12 Page ID #:11



 1    total gross settlement amount to be reasonable); see also In re Quintas Securities
 2    Litigation, 148 F. Supp. 2d 967, 973 (N.D. Cal. 2001) (noting that in the class action
 3    settlement context the benchmark for setting attorneys’ fees is 25 percent of the common
 4    fund).
 5             Accordingly, Plaintiff’s claims exceed the amount in controversy required under
 6    CAFA—the amount in controversy far exceeds the $5,000,000 threshold set forth under
 7    28 U.S.C. § 1332(d)(2) for removal jurisdiction.
 8             Because diversity of citizenship exists, and the amount in controversy exceeds
 9    $5,000,000, this Court has original jurisdiction of this action pursuant to 28 U.S.C.
10    section 1332(d)(2). This action is therefore a proper one for removal to this Court
11    pursuant to 28 U.S.C. section 1441(a).
12             To the extent that Plaintiff has alleged any other claims for relief in the Complaint
13    over which this Court would not have original jurisdiction under 28 U.S.C. section
14    1332(d), the Court has supplemental jurisdiction over any such claims pursuant to 28
15    U.S.C. section 1367(a).
16                         VENUE AND INTRADISTRICT ASSIGNMENT
17             Venue lies in the United States District Court for the Central District of California
18    pursuant to 28 U.S.C. sections 1441, 1446(a) and 84(a). This action originally was
19    brought in the Superior Court of the State of California, County of Los Angeles. As
20    discussed above, Plaintiff Arias is a resident of California residing in Los Angeles
21    County. The County of Los Angeles is located within the jurisdiction of the United
22    States District Court, Central District of California.
23                                      NOTICE OF REMOVAL
24             A true and correct copy of this Notice of Removal will be promptly served on
25    Plaintiff and filed with the Clerk of the Superior Court of the State of California, County
26    of Los Angeles.
27

28
                                                    10
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      50522002v.1
     Case 2:18-cv-08818-RGK-JPR Document 1 Filed 10/12/18 Page 12 of 12 Page ID #:12



 1             WHEREFORE, Defendants pray that the above action now pending before the
 2    Superior Court of the State of California for the County of Los Angeles be removed to
 3    the United States District Court for the Central District of California.
 4
      DATED: October 12, 2018                 Respectfully submitted,
 5
                                              SEYFARTH SHAW LLP
 6

 7
                                              By:     Brian P. Long
 8                                                  Brian Long
                                                    RESIDENCE INN BY MARRIOTT, LLC,
 9                                                  and MARRIOTT INTERNATIONAL, INC.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    11
                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
      50522002v.1
